Exhibit 10.79









MANAGEMENT COMPENSATION AGREEMENT
 
(Vice President and General Counsel)
 
between
 
PINNACLE AIRLINES CORP.
 
and
 
BRIAN T. HUNT
 
dated as of
 
May 12, 2010
 



 
 
 

--------------------------------------------------------------------------------

 

Management Compensation Agreement
 
for the Vice President and General Counsel
 
of
 
Pinnacle Airlines Corp.
 
This Management Compensation Agreement (the "Agreement") is made, entered into,
and effective as of May 12, 2010, by and between Pinnacle Airlines Corp., a
Delaware corporation ("Company"). and Brian T. Hunt ("Executive").
 


RECITALS
 
Executive is currently employed by Company at will; and
 
Company and Executive wish to continue that employment relationship and to state
the terms and conditions of such employment and compensation.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, Company and Executive, intending to be legally bound, hereby agree as
follows.
 
1.           Terms of Employment.
 
1.1           Employment.  Company agrees to continue to employ Executive, and
Executive agrees to continue to serve Company, on the terms and conditions set
forth herein.
 
1.2           Position and Duties.  During the term of Executive's employment
hereunder, Executive shall continue to serve as Vice President and General
Counsel of Company and shall have such powers and duties as on the Effective
Date or such other powers and duties as may from time to time be prescribed by
the Board of Directors.  Executive shall devote substantially all his working
time and effort to the business and affairs of Company and its affiliates.
 
2.           Compensation.
 
2.1           Base Salary.  Executive's Base Salary shall be his base salary in
effect on the Effective Date, as modified thereafter by the Board.  Executive's
Base Salary shall be payable in accordance with Company's payroll policies.
 
2.2.           Incentive Compensation Programs.  In addition to Base Salary,
Executive shall continue while employed hereunder to participate in Company's
incentive compensation programs (including any Bonus Plan and any successor
programs) at levels in effect on the Effective Date or such other levels
established from time to time by the Board (the "Incentive Compensation
Programs"), whether such Incentive Compensation is (i) made available in cash,
securities, other property or rights (ii) annual or long term, or (iii)
generally available to employees or executive employees of Company, or
specifically available to Executive, except that Executive shall participate
only to the extent such Incentive Compensation Program is specifically provided
for in this Agreement or Attachment "A" hereto (including any future
amendments).
 
2.3           Expenses.  During the term of Executive's employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
expenses incurred in performing services hereunder, provided that Executive
properly accounts therefor in accordance with Company policy.
 
2.4           Benefit Programs.  During the term of his employment, Company
shall provide Executive with the same benefits that it provides generally to its
other employees or specifically to its executive employees, including but not
limited to life, medical, and dental insurance, pension, vacation, bonus,
profit-sharing and savings plans and similar benefits, as such plans and
benefits may be adopted, modified or eliminated by Company from time to time.
 
2.5           Indemnification and Insurance.  Company shall indemnify Executive
with respect to matters relating to Executive's services as an officer and/or
director of Company or any of its Affiliates to the extent set forth in
Company's Bylaws as amended from time to time and in accordance with the terms
of any other indemnification which is generally applicable to executive officers
of Company or of its Affiliates that may be provided by Company or any such
Affiliate from time to time.  The foregoing indemnity is contractual and will
survive any adverse amendment to or repeal of the Bylaws.  Company shall also
cover Executive under any policy of officers' and (if Executive is a director at
the relevant time) directors' liability insurance provided that such coverage is
comparable to that provided currently or hereafter to any other executive
officer or (if Executive is a director at the relevant time) director of
Company.  The provisions of this Paragraph 2.5 shall survive termination of
Executive's employment, unless the termination is by Company for Cause.
 
3.           Termination of Employment.
 
3.1           Upon Death.  Executive's employment hereunder shall terminate upon
his death.
 
3.2           By Company.  Company may terminate Executive's employment
hereunder at any time with or without Cause.
 
3.3           By Executive.  Executive may terminate his employment hereunder at
any time for any reason.
 
3.4           Notice of Termination, Payments.  Any termination of Executive's
employment hereunder (other than by death) shall be communicated by thirty (30)
days' advance written Notice of Termination by the terminating party to the
other party to this Agreement; provided that no Notice of Termination is
required in advance if the  Executive is terminated by Company for Cause.
 
4.           Payments in the Event of Termination of Employment.
 
4.1           Payments in the Event of Termination by Company for Cause or
Voluntary Termination by Executive.  If Executive's employment hereunder is
terminated by Company for Cause, as a result of death or Disability, or by
Executive other than for Good Reason, Company shall pay Executive (a) his
accrued and unpaid Base Salary through the Date of Termination and (b) any
vested or accrued and unpaid payments, rights or benefits Executive may be
otherwise entitled to receive pursuant to the terms of any retirement, pension
or other employee benefit or compensation plan (but not any Incentive
Compensation Program) maintained by Company at the time or times provided
therein.
 
4.2           Payments in the Event of Termination  by Company other than for
Cause or by Executive for Good Reason.  If Executive's employment hereunder is
terminated by Company other than for Cause, or by Executive for Good Reason, and
Executive experiences a Separation from Service:
 
(a) Company shall pay Executive (i) his accrued and unpaid Base Salary through
the Date of Termination, (ii) any accrued and unpaid bonus or additional
compensation under any annual bonus plan (the "Incentive Bonus") for any
calendar year ended before the Date of Termination, (iii) a pro rata share
(based on days employed during the applicable year) of any unpaid Incentive
Bonus Executive would otherwise have received with respect to the year in which
the Date of Termination occurs, payable at the time the Incentive Bonus would
otherwise be payable to Executive; provided, however, that 100% of the Incentive
Bonus shall be determined solely with reference to the actual financial
performance of Company for the full year (based on the goals previously
established with respect thereto) (rather than a portion of the Incentive Bonus
determined on the basis of individual performance), if there are such financial
goals previously established; provided, further, in the event that no Company
financial performance goals have been established for such year, then that
portion of the Incentive Bonus that would have (but for this Section 4.2(a))
related to the achievement of the individual performance target shall be deemed
to have been fully achieved and shall determine 100% of the Incentive Bonus
potential, and (iv) any vested or accrued and unpaid payments, rights or
benefits Executive may be otherwise entitled to receive pursuant to the terms of
any written retirement, pension or other employee benefit or compensation plan
maintained by Company at the time or times provided therein.
 
(b)  In addition to the compensation and benefits described in Section 4.2(a):
 
 
(i)
In the event of Executive’s involuntary Separation From Service by Company
action other than for Cause or Separation From Service by Executive for Good
Reason, then subject to the conditions stated below Company shall pay Executive,
in substantially equal installments at Executive's regular pay intervals in
effect prior to such Separation From Service, over a period of eighteen (18)
months, an aggregate amount equal to one-and-one-half (1.5) (the "Multiple")
times the sum of (i) Executive's annual Base Salary, and (ii) the target
Incentive Bonus for Executive with respect to the year in which the Separation
From Service occurs (or if no target has been set for that year, the target
Incentive Bonus for the most recent year in which a target Incentive Bonus was
in effect).  The initial installment shall be paid to Executive on the first
regular pay date which would have been in effect for Executive but for the
Separation From Service and which occurs on or first following the date which is
thirty (30) days after the date of Executive’s Separation From Service (“First
Severance Payment Date”).  Provided, however, that any payment under this
paragraph is expressly contingent upon Executive both (i) executing a general
release in the form attached hereto as Attachment "B" (the "General Release")
within twenty one (21) days after Executive’s Separation From Service, and (ii)
the time for revocation of the General Release having lapsed (as determined by
counsel to Company other than Executive) prior the date which is thirty (30)
days after the date of Executive’s Separation From Service.

 
 
(ii)
Until the earlier of twenty-four (24) months after Executive's Separation From
Service (or eighteen (18) months if payment is made pursuant to Section 4.3(a))
or the date Executive is employed by a new employer, the Executive, his
dependents, beneficiaries and estate shall be entitled to all benefits under
Company's group medical and dental insurance plans as if the  Executive were
still employed by Company hereunder during such period, with benefits or premium
payments, as applicable, to be paid with the same frequency and at the same time
as applies for active employees of the Company.

 
 
(iii)
On the date of Separation From Service, Executive's rights under any
compensation or benefits programs shall become vested and any restrictions on
stock options or contractual rights granted to Executive shall be removed.

 
 
(iv)
Notwithstanding any other provision of this Agreement to the contrary, in the
case of any compensation which is subject to Code Section 409A, if the Executive
is a Specified Employee at the time of a Separation From Service and the payment
or provision of such compensation is made as a result of the Separation From
Service, then no portion of such benefits or other such compensation shall be
made before the date that is six (6) months after the date of the Separation
from Service or, if earlier, the date of death of the Specified Employee.  Any
compensation which would otherwise be paid within such six (6) month period
after a Separation From Service shall be paid on the date which is six (6)
months and one day after the Separation From Service, or the first business day
thereafter.  The provisions and application of this paragraph will be construed
and applied in a manner consistent with Code Section 409A and Treasury
Regulations of other guidance issued thereunder.

 
(c)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4.2 by seeking other employment or otherwise, and
no such payment shall be offset or reduced as a result of Executive obtaining
new employment.
 
(d)  Notwithstanding anything else to the contrary in this Agreement, Company's
obligation regarding the payments, benefit continuation and acceleration
provided for in Section 4.2(b)(i), (ii) and (iii) is expressly conditioned upon
the execution, delivery and non-revocation of the General Release.
 
    4.3           Payment in the Event of Termination Upon Change in Control of
Company.
 
(a)  In the event a Change in Control occurs after the date of this Agreement,
the Multiple shall be two (2.0) instead of one-and-one-half (1.5). In addition
to Company's payment and benefits obligations to Executive upon events described
in Section 4.2, if Executive remains employed by Company for the six-month
period following the Change in Control, then, during the thirty (30) days
following that six-month period, Executive shall be entitled to terminate his
employment as a Separation From Service without Good Reason, and upon any such
Separation From Service Company shall be obligated to make the payments and
provide the benefits to Executive as set forth in Section 4.2, except that the
aggregate amount payable pursuant to the Multiple (as set forth in this Section
4.3(a)) shall be paid in a lump sum on the First Severance Payment Date.
 
(b)  Nothing set forth in Section 4.3(a) is intended or shall be construed to
limit Executive's right to terminate his employment for Good Reason during the
aforementioned six month period or to limit Company's obligation to make the
payments or provide the benefits set forth in Section 4.2 upon events described
in Section 4.2.
 
(c)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4.3 by seeking other employment or otherwise, and
no such payment shall be offset or reduced as a result of Executive obtaining
new employment.
 
 
4.4.
Transfer of Insurance Policies Upon Termination.

 
Upon termination of Executive's employment in a Separation From Service by
Company or by Executive, then within seventy five (75) days after the Separation
From Service Company shall transfer to Executive the transferable ownership of
any Company owned insurance policy or policies on the life of
Executive.  Executive shall be solely responsible for the payment of any
premiums due after the Date of Termination.
 
 
5.
Board/Committee Resignation.

 
Executive's termination of employment or separation From Service, for any
reason, shall constitute, as of the date of such termination and to the extent
applicable, a resignation as an officer of Company and a resignation from the
Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of Company's affiliates and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company's or such affiliate's designee or other representative.
 
 
6.
Confidentiality, Non-Competition, Non-Solicitation, Non-Disparagement.

 
(a)  Confidentiality.  While employed by Company and thereafter, Executive shall
not disclose any Confidential Information either directly or indirectly, to
anyone (other than appropriate Company employees and advisors), or use such
information for his own account, or for the account of any other person or
entity, without the prior written consent of Company or except as required by
law. This confidentiality covenant has no temporal or geographical restriction.
For purposes of this Agreement, "Confidential Information" shall mean all
non-public information respecting Company's business, including, but not limited
to, its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, and  financing plans,
but excluding information that is, or becomes, available to the public (unless
such availability occurs through an unauthorized act on the part of Executive).
Upon termination of this Agreement, Executive shall promptly supply to Company
all property and any other tangible product or document that has been produced
by, received by or otherwise submitted to Executive during or prior to his term
of employment, and shall not retain any copies thereof.
 
(b)  Non-Competition.  Executive acknowledges that his services are of special,
unique and extraordinary value to Company. Accordingly, if Company is paying or
has paid the Executive an amount determined by the Multiple in Section 4.2(b)(i)
or 4.3(a), then the  Executive shall not at any time prior to the first
anniversary of the Date of Termination become an employee, consultant, officer,
partner or director of any air carrier which competes with Company (or any of
its affiliates).
 
(c)  Non-solicitation.  Executive shall not, at any time prior to the first
anniversary of the date of termination, whether on Executive's own behalf or on
behalf of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly, (x) solicit or encourage any
employee of Company or its affiliates to leave the employment of Company or its
affiliates or (y), without permission of Company, knowingly hire a former
employee of Company or its affiliates.
 
(d)  Non-disparagement.  While employed by Company and at any time prior to the
later of the first anniversary of the Date of Termination or the cessation of
any payments due Executive under Section 4.2 or 4.3, Executive agrees not to
make any untruthful or disparaging statements, written or oral, about Company,
its affiliates, their predecessors or successors or any of their past and
present officers, directors, stockholders, partners, members, agents and
employees or Company's business practices, operations or personnel policies and
practices to any of Company's customers, clients, competitors, suppliers,
investors, directors, consultants, employees, former employees, or the press or
other media in any country.
 
(e)  Condition and Remedies.  Notwithstanding the foregoing, if Executive is
entitled to any payments under Sections 4(2) and (3) hereof, then Executive's
obligations pursuant to this Section 6 are specifically conditioned on Company
paying (whether in installments or as a lump sum, as required herein) any
amounts to which Executive may be entitled thereunder in the manner required.
Executive agrees that any breach of the terms of this Section 6 would result in
irreparable injury and damage for which there would be no adequate remedy at
law, and that, in the event of said breach or any threat of breach, Company
shall be entitled to (i) an immediate injunction and restraining order to
prevent such breach or threatened breach, without having to prove damages and
(ii) any other remedies to which Company may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are
reasonable. Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable. The provisions of this Section 6 shall survive any termination of
this Agreement and Executive's term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.
 
7.           Successors and Assigns.
 
(a)  This Agreement shall bind any successor to Company, whether by purchase,
merger, consolidation or otherwise, in the same manner and to the same extent
that Company would be obligated under this Agreement if no such succession had
taken place.
 
(b)  This Agreement shall not be assignable by Executive.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of and be
enforceable by, Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
 
8.           Term.
The term of this Agreement shall commence on the Effective Date and end upon
Executive's termination of employment.  The rights and obligations of Company
and Executive shall survive the termination of this Agreement to the fullest
extent necessary to give effect to the terms hereof.
 
9.           Notices.
 
Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
e-mail, the day after delivery to Federal Express for overnight delivery, two
days after delivery to the United States Postal Service for mailing, addressed:
 
(a) if to Executive, to the address set forth on the signature page hereto, and
 
(b) if to Company, c/o Pinnacle Airlines Corp., 1689 Nonconnah Blvd., Suite 111,
Memphis, TN 38132  Attention: Chairman of the Board of Directors, or, in each
case, to such other address as may have been furnished in writing.
 
10.           Withholding.
 
All payments required to be made by Company hereunder shall be subject to the
withholding and/or deduction of such amounts as are required to be withheld or
deducted pursuant to any applicable law or regulation.  Company shall have the
right and is hereby authorized to withhold or deduct from any compensation or
other amount owing to Executive, applicable withholding taxes and deductions and
to take such action as may be necessary in the opinion of Company to satisfy all
obligations for the payment of such taxes or deductions.
 
 
11.
Certain Defined Terms.

 
As used herein, the following terms have the following meanings:
 
"Agreement" shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.
 
"Affiliate" shall mean any corporation, trust, partnership, limited liability
company or other organization which controls, is controlled by, or is under
common control with Company.
 
"Base Salary" shall mean the salary of Executive in effect from time to time
under Section 2.1.
 
"Board" shall mean the Board of Directors of Company.
 
"Bonus Plan"  See Attachment "A".
 
"Cause" shall mean with respect to termination by Company of Executive's
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to Company, (iii) material breach (other than as a result of
a Disability) by Executive of Executive's obligations under this Agreement which
action was (a) undertaken without a reasonable belief that the action was in the
best interests of Company and (b) not remedied within a reasonable period of
time after receipt of written notice from Company specifying the alleged breach,
(iv) Executive's conviction of, or plea of nolo contendere to, (a) a crime
constituting  a felony under the laws of any country, the United States or any
state thereof or (b) a misdemeanor involving moral turpitude, (v) a material
breach of (a) Company's policies and procedures in effect from time to time or
(b) the provisions of this Agreement; provided, however, that such breach shall
constitute "Cause" only if Company gives Executive notice pursuant to Section 9
hereof, which shall include a detailed and specific description of the alleged
material breach or breaches.
 
"Change in Control" shall have the meaning given such term in the Stock
Incentive Plan in effect on the effective date of this Agreement, provided that,
for purposes of this definition, the term "Permitted Holders" shall include
Northwest Airlines Corporation or any affiliate of Northwest Airlines
Corporation.
 
"Date of Termination" shall mean, with respect to Executive, the date of
termination of Executive's employment hereunder after the notice period provided
by Section 3.4.
 
"Disability" shall mean Executive's physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive's life or is likely to be of at least three (3) years
duration.
 
"Effective Date" shall mean May 11, 2010.
 
"Good Reason" shall mean with respect to an Executive, any one or more of the
following:
(a)           a material reduction in Executive's Base Salary or level of target
bonus under the Bonus Plan or any successor bonus plan without Executive's
consent;
 
(b)           any substantial and sustained diminution in Executive's title,
position, authority, or responsibilities hereunder (unless due to Executive's
disability); or
 
(c)           a failure by Company to comply with any provision of this
Agreement; provided, however, that the foregoing events shall constitute Good
Reason only if Company fails to cure such event within thirty (30) days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that "Good Reason" shall cease to exist for an event
on the 90th day following the later of its occurrence or Executive's knowledge
thereof, unless Executive has given Company written notice thereof prior to such
date.
 
In order for Executive's termination of his employment to be considered for Good
Reason, such termination must occur within one (1) year after the event giving
rise to such Good Reason. Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.
 
"Incentive Bonus"  See Attachment "A".
 
"Notice of Termination"  shall mean a notice specifying the Date of Termination.
 
“Separation From Service” means the time at which the parties reasonably
anticipate that no further services will be performed by Executive after a
certain date, or that the level of bona fide services Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor) by
the individual over the immediately preceding 36-month period. If Executive
provides services both as an employee and as an independent contractor,
Executive must separate from service both as an employee and as an independent
contractor to be treated as having a Separated From Service. If Executive ceases
providing services an employee and begins providing services as an independent
contractor, Executive will not be considered to have a Separation From Service
until Executive has ceased providing services in both capacities. The provisions
and application of this paragraph will be construed and applied in a manner
consistent with Code Section 409A and Treasury Regulations of other guidance
issued thereunder.
 
“Specified Employee” means a service provider who, as of the date of the service
provider’s Separation from Service, is a key employee of a service recipient any
stock of which is publicly traded on an established securities market or
otherwise. A key employee is any individual who is described in Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Regulations
thereunder and disregarding section 416(i)(5)) at any time during the 12-month
period ending on a Specified Employee identification date. The provisions and
application of this paragraph will be construed and applied in a manner
consistent with Code Section 409A and Treasury Regulations of other guidance
issued thereunder.
 
12.           Executive Representation.
 
Executive hereby represents to Company that the execution and delivery of this
Agreement by Executive and Company and the performance by Executive of
Executive's duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.
 
13.           Amendment.
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an officer of Company authorized by the Board to do so.  No waiver of any
provision of this Agreement shall be deemed a continuing waiver or a waiver of
any other provision, whether or not similar.
 
14.           Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee, without regard to
principles of conflicts of laws. The provisions of this Agreement are intended
to be construed and applied in a mannner consistent with compliance with Code
Section 409A, where applicable.  Accordingly, the provisions hereof shall be
construed and applied consistent with such intent, to the extent applicable.
 
15.           Validity.
 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
 
16.           Arbitration.
 
Except as otherwise provided in Paragraph 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive's employment with,
or any termination from, Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the rules
for expedited resolution of employment disputes of the American Arbitration
Association then in effect. The arbitration shall be held in the Memphis,
Tennessee metropolitan area at a location selected by Company. The determination
of the arbitrator shall be made within thirty (30) days following the close of
the hearing on any dispute or controversy and shall be final and binding on the
parties. The parties hereby waive their right to a trial of any and all claims
arising out of this Agreement or breach of this Agreement.  Each party agrees to
pay his or its own costs and expenses incurred in connection with any
arbitration including, without limitation, attorney's fees and one-half of the
arbitrator's fees, unless the arbitrator determines that such expenses must be
otherwise allocated under applicable law to maintain the validity of this
Section 16.
 
17.           Specific Performance.
 
Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, Company shall have the right
to specific performance (i.e., the right and remedy to have the terms and
conditions of Section 6 specifically enforced by a court of competent
jurisdiction), it being agreed that any breach or threatened breach of Section 6
would cause irreparable injury and that money damages may not provide an
adequate remedy.  If Company exercises its right to seek specific performance in
a court of competent jurisdiction, Executive may assert any claims he may have
against Company or its affiliates in such action, and nothing set forth in
Paragraph 16 of this Agreement is intended or shall be construed to limit
Executive's right to assert such claims.
 
18.           Cooperation.
 
Executive shall provide his reasonable cooperation in connection with any
investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive's employment
hereunder. This provision shall survive any termination of this Agreement.
 
19.           Compensation Limitation
 
Notwithstanding the foregoing, Executive and Company agree that (i) to the
extent permitted by any Federal statute (the "Act") that limits compensation of
Executive hereunder, any payments or benefits payable to Executive under this
Agreement (including, without limitation, payments under Sections 2 and 4
hereof) or pursuant to any other compensation or benefit plan of Company or
other arrangement between Company and Executive that do not comply with the Act
shall be deferred until such payments or benefits may be paid under the Act, and
(ii) to the extent the Act does not permit the deferral of any such payments or
benefits, the maximum compensation and/or severance Executive may receive from
Company under this Agreement or any other compensation or benefit plan of
Company or other arrangement between Company and Executive will not exceed the
amount allowed under the Act.
 
20.           Entire Agreement.
 
This Agreement, any award agreement between Company and Executive entered into
pursuant to Company's stock Incentive Compensation Programs, and Company's
employee benefit plans in which Executive will continue to participate as
provided in this Agreement, contain the entire understanding between Company and
Executive with respect to Executive's employment with Company and supersede in
all respects any prior or other agreement or understanding between Company or
any affiliate of Company and Executive with respect to Executive's employment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
day and year first above written.
 
PINNACLE AIRLINES CORP.
 


 
By:  _________________________
Philip H. Trenary
President and Chief Executive Officer
 
 
EXECUTIVE:
 
___________________
Brian T. Hunt
14373 Colby Ct., Carmel, Indiana 46032
E-mail address: bthunt@pncl.com
 

 
 
 

--------------------------------------------------------------------------------

 



 


Attachment "A"
 
INCENTIVE COMPENSATION PROGRAMS
 
1.           Cash Incentives:  Annual Management Bonus Plan
 
2.           Stock Incentives:  2003 Stock Incentive Plan
 

 
 
 

--------------------------------------------------------------------------------

 



Attachment "B"
 


 
GENERAL RELEASE
 
This Release is made and entered into by Brian T. Hunt (the "Executive") and
Pinnacle Airlines Corp. (the "Company").
 
In consideration of the payments, benefit continuation and acceleration provided
for in Section 4.2(b)(i), (ii) and (iii) of this Management Compensation
Agreement, Executive, on behalf of himself and for any person or entity who may
claim by or through him, irrevocably and unconditionally releases, waives, and
forever discharges Company, its past, present, and future subsidiaries,
divisions, affiliates, successors, and their respective officers, directors,
attorneys, agents, and present and past employees from any and all claims or
causes of action that Executive had, has, or may have relating to Executive's
employment with Company and/or termination therefrom up to and including the
date of this Agreement, including but not limited to any claims under Title VII
of the Civil Rights Act of 1964, as amended, the Tennessee Human Rights Act, the
Age Discrimination in Employment Act ("ADEA"), and claims under any other
federal, state, or local statute, regulation, or ordinance, including wrongful
or retaliatory discharge.
 
This Release shall not be construed as an admission by Company of any liability,
wrongdoing, or violation of any law, statute, regulation, agreement or policy,
and Company denies any such liability or wrongdoing.
 
Executive acknowledges and agrees that this Release includes a release and
waiver as to claims under the ADEA.  Executive is hereby advised to consult with
an attorney prior to executing the Management Compensation Agreement and this
Release.  Executive acknowledges and confirms that he understands and agrees to
the terms and conditions of this Release; that these terms are written in
layperson terms, and that he has been fully advised of his rights to seek the
advice and assistance of consultants, including an attorney, to review this
Release.  Executive further acknowledges that he does not waive any rights or
claims under the ADEA that arise after the date this Release is signed by him,
and specifically, Executive understands that he is receiving money and benefits
beyond anything of value to which he is already entitled from
Company.  Executive acknowledges that he has had up to 21 days to consider
whether to accept and sign this Release, and has had adequate time and
opportunity to review the Release and consult with any legal counsel or other
advisors of his choosing.  Executive understands that if he signs this Release
before the expiration of the 21-day period, his signature will evidence his
voluntary election to forego waiting the full 21 days to sign this Release.  If
Executive chooses not to accept, or the 21-day period expires without his
acceptance, then the offer in this Release is null and void.  Executive further
acknowledges that in compliance with the Older Workers' Benefit Protection Act
of 1990, he has been fully advised by Company of his right to revoke and nullify
this Release, and that this revocation must be exercised, if at all, within
seven days of the date he signs this Release.  Executive may revoke his
acceptance at any time within the seven days following his signing of this
Release by notifying Company of his decision to revoke the acceptance by writing
directed and delivered to Pinnacle Airlines Corp., 1689 Nonconnah Boulevard,
Suite 111, Memphis, TN 38132, Attention:  Chairman of the Board.
 
Acceptance of this offer is strictly voluntary.  This Release shall become
effective and enforceable only after the seven-day revocation period has
expired.  Should Executive decline to accept the benefits of this Release, or if
is revoked by him, Executive will not receive the proposed additional
compensation and benefits.
 
By his signature below, Executive accepts the terms of this Release.
 


 
PINNACLE AIRLINES, INC.
EXECUTIVE
By:                                                                
 
Name:                                                                
Name:  Brian T. Hunt
Title:                                                                
Address:                                                                
 
 
Date:                                                                
 
                                               
Date:                                                                



 

 
 
 

--------------------------------------------------------------------------------

 
